Citation Nr: 1547591	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  The Veteran elected to have a new hearing and, in June 2014, he testified before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In July 2014, the Board issued a decision denying service connection for disabilities of the right shoulder and right knee (and remanding the matters of service connection for a pulmonary disorder and disabilities of the left shoulder and left knee).  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted the Joint Motion for Partial Remand (Joint Motion); vacated that portion of the July 2014 Board decision which denied service connection for a right shoulder disability; and remanded the appeal to the Board for additional action consistent with the Joint Motion.  

Notably, an interim December 2014 rating decision granted service connection for a pulmonary disorder and left shoulder sprain and a February 2015 Board decision denied service connection for a left knee disability.  Hence, the remaining matter on appeal is service connection for a right shoulder disorder, the matter remanded by the Court.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Joint Motion noted that the Board erred when it found the duty to assist satisfied where VA did not provide a medical examination of the Veteran's right shoulder.  The evidence, including the Veteran's testimony at the April 2012 hearing, was sufficient to show evidence of recurrent symptoms of a right shoulder disability via his reports of pain; evidence of an in-service right shoulder injury via his reports of injury due to heavy lifting; and an indication that the recurrent right shoulder symptoms may be associated with an in-service event via his statement that Drs. P. and A. linked his current disorder to his service.  The parties agreed that, on remand, the Board must provide a medical examination of the Veteran's right shoulder in accordance with the duty to assist.

Since the claims file is being returned and there is evidence of ongoing VA and private treatment, it should be updated to include any outstanding treatment records (VA treatment records are constructively of record).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers (private or VA) who have treated the Veteran for his shoulder complaints since June 2014, the date he submitted records of private neck and shoulder treatment.  After securing the necessary releases, obtain such records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any current right shoulder disorder.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has a right shoulder disability and, if so, whether it is related to his military service or is related to any in-service disease, injury or event.  The examiner is to specifically consider and address the Veteran's assertions regarding his in-service right shoulder symptoms and post-service continuity of such symptoms.

A complete rationale for all opinions expressed must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond. The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

